Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 12 of January 2022.
Claims 1-2 and 4-14 have been amended.
Claims 1-2 and 4-14 are currently pending and are rejected as described below.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.  

Response to Amendment/Argument
35 USC § 112
Applicant asserts that the amended claims overcome the various 112 issues.  Examiner respectfully disagrees.  Although the amended claims addressed many of the issues disclosed on the Final Office Action dated 07/12/2021, it does not fix all issues.  For example, the “optionally” language was removed from Claim 1 but not Claim 5.  Another example is “…configured to be 

35 USC § 101
Applicant asserts that at least item “j” of the amended claim traverses this rejection by presently reciting the aforementioned functions with specificity. Examiner respectfully disagrees. Examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359.  The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification).  To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. For example, there are no details describing how the “rule creation system” creates rules to restrict or enable access to account information, other than allowing a user to create said rules via a computer.  Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology.

Claim Objections
Claim 1 is objected to because of the following informalities:
Item “f” should begin with “an” ad and marketing campaign system
In the recitation of "customer's personal device, (a cellphone or other smart device)" is not clear whether the recitation of "(a cellphone or other smart device)" is intended to further limit the recited personal device by specifying a type of device, is intended to be an additional device required by the claim, or is indented to represent devices that are alternatives to the recited personal device.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 1-2 and 4-14, the limitations:

Claim 1 limitations have the combination of non-structural terms (in bold) and functional language (un-bolded):
an e-commerce system configured to efficiently facilitate and improve 
a customized report system configured to generate or automate 
said customized report system is configured to 
said customized report system configured to provide 
said customized report system is configured to automatically alert 
an ad and marketing campaign system configured to automate 
a geo-location based ads and promotions system, configured to be accessible, generate, provide, or share
said rule creation system further comprising an item gateway configured to store and receive
a system to configure and auto-refresh
a system having a payment processing feature configured to allow
a purchase history system configured to store  

For Claims 1-2 and 4-14, the Specification describes:


According to the Specification, the generic place holders could be a unified database or a hierarchical control, or a method for creating and storing data or provide user interfaces. The Specification does not specifically point out the structure. The generic place holders are not modified by significant structure, material, or acts of performing the claimed function. Therefore the limitations of Claim 1 listed above have invoked 112(f). Claims 2 and 4-14 are regarded as the same due to it being dependent on Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “the centralized system”.  There is insufficient antecedent basis for this limitation in the claims.  
Claim 1 recites “configured to be accessible” rendering the claim indefinite since it is not positively recited therefore not given patentable weight. Examiner notes as claimed the store doesn’t have to access the geo-location-based ads and promotions, it simply can access if desired. 
Claim 1 recites “a customer” twice after the introduction of the term, “said customer”, “said store’s customer”, and “other customers” rendering the claim indefinite because it is unclear if each “a customer” is a different customer, and which customer each said customer is referring to, and whether each store’s customer is yet another customer being introduced into the claim language.  See MPEP § 2173.05(d).   The items disclosed above are highlighted to showcase the indefiniteness issue, however there are additional “customer(s)” in need of further clarification in the dependent claims (see at least claims 9 and 13).
Claim 1 recites “said customer's device”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 1 recites “said e-commerce system  is processed, stored, or hosted, on one or more computer-readable mediums, including internet access, accessible by at least one of the following methods: internet, intranet, local network, SMS or MMS wireless, or combinations thereof incorporated into said e-commerce system" is considered nonfunctional language rendering the claim indefinite. A system which is structured, should’ve said comprising of memory storing this 
Claims 2 and 4-14, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2 and 4-14 are rejected for the same reasons as stated above with respect to claim 1.
Claim 5 recites “optionally” rendering the claim indefinite because it is not positively recited therefore not given patentable weight.

The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

The Claim limitations of Claims 1-2 and 4-14 listed under Claim Interpretation invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The claimed functions may be implemented by hardware, software, firmware and/or any combination of hardware, software and/or firmware. It is unclear as to what the Applicant is claiming. Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed is directed to non-statutory subject matter.  The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.  
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 1 recites b. …utilizing said store templates, enabling said2Application No. 15/204,880 Amendment dated 1/12/2022Reply to Office action of 7/12/2021store to sell purchasable item(s) by specifying the category and/or genre and/or region of said store;  …automatically correlates information stored within said store templates under said store's own items; c. ….to add, modify, and track said store's configuration, at one or more stores 
More specifically, claim 1 is directed to “Certain Method of Organizing Human Activity’, specifically “Managing Personal Behavior or Relationships or Interactions Between People (Including Social Activities, Teaching, and Following Rules or Instructions)” such as monitoring, controlling, and limiting spending (i.e. ordering of items) based on a limited quantity or limited price of an item/order as well as “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” such as generating of a customer profile based on customer spending habits and targeting the customer with personalized ads  and “Mental Processes” such as “concepts 
Dependent claims 4 and 7 recite additional elements “sensors” and “hotspot”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶14, 157 above.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  Further, claim 1 does not recite any additional elements beyond the abstract idea.
	With respect to step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “an e-commerce system”, “a Web based User Interface (Web UI)”, “a centralized cross relation database schema”, “a memory” storing “one or more non-transitory computer readable medium” which utilizes an “input mechanism”, “an output mechanism”, and a transmission configuration, by a communication including at least one of, “internet”, “Short Message Service (SMS)”, “Multimedia Messaging Service (MMS)”, “wireless”, or combinations thereof, connected to the “internet”, either hosted on the same “network” or accessed through “several networks”, “a store deployment system”, “a Said sensor can be end-user devices, or wireless networks/hotspots.  Since the system is a web-based platform, as such all data is stored in the system online and can be accessed via internet accessible electronic devices. Electronic devices connected to the internet, such as smart TVs or any computer connected to a display, or any display with an embedded computer can access the system and a business can configure or an automated configuration can occur by means of predefined or ad hoc defined parameters to present a businesses' product catalog/offerings”.  Further, additional element  for sending/receiving/transmitting/storing meta data via internet, intranet, local network, SMS or MMS wireless, or combinations thereof generating (i.e. outputting) a report, and display a menu do not amount to significantly more than the abstract idea because the elements reflect insignificant extra solution activities to the judicial exception that are well-understood, routine, and conventional data retrieval and transmission functions in view of MPEP 2106.05(d)(II).
	As a result, claim 1 does not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
	Claims 2 and 4-14  do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        03/21/2022